On Application for Rehearing.
The rehearing applied for by defendant is refused.
Counsel for plaintiff, however, calls attention to an error in the judgment appealed from as to the date from which interest is allowed on the mortgage notes. Our failure to amend in this respect was a mere inadvertence, and may now be made without necessity of rehearing.
It is therefore ordered that our former decree be amended by so amending the judgment appealed from as to allow interest on the mortgage notes from November 1, 1890, instead of March 27, 1891, and that, as thus amended, our former decree remain undisturbed, and the rehearing applied for by defendant be denied.